EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

between

 

CAHAS MOUNTAIN PROPERTIES LLC and METWOOD. INC.

 

AGREEMENT effective as of June 28, 2019 between Cahas Mountain Properties, LLC,
a Virginia limited liability company (“Cahas”) and Metwood, Inc., a Nevada
colporation (MTWD). MTWD is, from time to time, hereinafter referred to as the
“Company”).

 

MTWD is the holder of all the issued and outstanding shares of Metwood of
Virginia, Inc., Virginia corporation (“Metwood Virginia”).

 

Cahas, the current majority shareholder of MTWD, wishes to purchase from MTWD
and MTWD wishes to sell to Cahas, all its right, title and interest in and to
Metwood Virginia, with the exception of the convertible note of June 29, 2016
face amount $50,000 as shown on the Balance Sheet of MTWD.

 

Accordingly, upon the terms and conditions hereinafter set forth, the parties
agree as follows:

 



1.Purchase Price. The purchase price shall be Four Million, Seven Hundred
Thousand Dollars.

 

 

2.Payment of Purchase Price. Cahas shall pay the purchase price by delivering
Nine million (9,400,000) MTWD Common Shares to MTWD.

 

 

3.Closincy & Closing Date.

 

 



 

3.1 The Closing shall occur on June 29, 2019. At the Closing Cahas shall deliver
the Metwood Shares to MTWD and MTWD shall deliver all its right, title, and
interest in and to Metwood Virginia to Cahas.

 



4.Conversion of Shares. Upon the Closing and the receipt by MTWD of the Metwood
Shares, MTWD shall cause the shares to be placed in escrow until debt from
Emerge Nutraceuticals to Metwood Virginia is paid in full. Upon full payment,
the shares will be released from escrow.

 

 

5.Representations and Warranties of Cahas. Cahas represents and warrants to MTWD
as follows:



 

5.1 Due Organization: Authorny of Cahas. Cahas is a limited liability company
duiy organized, validly existing and in good standing under the laws of the
State of Virginia. Cahas has full right, power and authority to own its
properties and assets, and to carry on its business as now being conducted.
Cahas is not in breach or violation of any provision of its Charter, Operating
Agreement, or any other agreement material to its operation and its ability 10
enter into and effect the transactions contemplated by this Agreement.

 



 1

  



 

5.2 Ownership of the Metwood Shares. Cahas is the sole and exclusive record and
beneficial owner of the MTWD Shares. Cahas possesses good and merchantable title
to the MTWD Shares and owns the MTWD Shares free and clear of any and ail
security interests, agreements, restrictions, claims, liens, pledges and
encumbrances of any nature or kind. Cahas has the absolute and unconditional
right to sell. assign, transfer and deliver the MTWD Shares to MTWD in
accordance with the terms of this Agreement,

 

5.2 Corporate Power and Authority: Due Authorization. Cahas has all appropriate
power and authority to execute and deliver this Agreement and to consummate all
the transactions contemplated herein. No other proceedings on the part of Cahas
are necessary to approve and authorize the execution and delivety of this
Agreement and the consummation of the contemplated transactions. Assuming that
this Agreement and each of Cahas’s Transaction Documents constitutes a valid and
binding agreement of MTWD, this Agreement and each document generated and
executed as a part of the contemplated transactions will constitute, when
executed and delivered, a valid and binding agreement of’ Cahast enforceable
against Cahas in accordance with its terms, subject to laws of general
application in effect affecting creditors’ rights and subject to the exercise of
judicial discretion in accordance with general equitable principles.
[mtwd_ex101img1.jpg]

 

5.4  Validity of Agreement. Cahas has the legal capacity and authority to enter
into this Agreement. This Agreement is a valid and legally binding obligation of
Cahas and is fully enforceable against Cahas in accordance with its terms.

 

5.5 Agreement Not in Conflict with Other Instruments: Required Approvals
Obtained. The execution, delivery and performance of this Agreement by Cahas and
the consummation of the transactions contemplated by this Agreement will not (i)
violate or require any registration, qualification, consent, approval or filing
under, (a) any law, statute, ordinance, rule or regulation of any federal. state
or local government, or any agency, bureau, commission or inslmmentality of any
Governments, or (b) any judgment, injunction, order, writ or decree of any
court, arbitrator, Government or Governmental Agency by which Cahas or any of
its assets or properties is bound; (ii) conflict with, require any consent or
approval, or result in the breach or termination of any provision or, constitute
a default under, result in the acceleration of the performance of any obligation
of Cahas, or result in the creation of any claim, security interest, lien,
charge or encumbrance on the Metwood Shares pursuant to: (a) The Company’
Charter or Bylaws, (b) any indenture, mortgage, deed of trust, license, permit,
approval, consent, franchise. lease, contract, or other insuument or agreement
to which The Company is a party or by which Cahas or any of Cahas’s assets or
properties are bound, or (c) any judgment, injunction, order, writ or decree of
any court, arbitrator, Government or Governmental Agency by which Cahas or any
of its assets or properties is bound.

 



 2

  



 

5.6  Legal Proceedings. There is no action, suit, proceeding, claim, arbitration
or investigation by any Govemment, Governmental Agency or other Person (i)
pending to which Cahas is a party, (ii) Lhreatened against or relating 10 the
Melwood Shares or any of Cahas’s assets or businesses, (iii) challenging Cahas’s
right to execute, deliver, perfotm under or consummate the transactions
contemplated by this Agreement, or (iv) asserting any right with respect to any
of the Metwood Shares, and there is no basis for any such action, suit,
proceeding, claim, arbitration or investigation.

 



6.

Representations and Warranties of MTWD. MTWD is the owner of all the authorized,
issued and outstanding shares of Metwood Virginia. The Metwood Virginia shares
are validly issued, fully paid and nonassessable. Delivery of the Metwood
Virginia shares to Cahas as contemplated by this Agreement will transfer to
Cahas full and entire legal and equitable title to the Metwood Virginia shares
free and clear of any incumbrance or restriction whatsoever.



 



7.Covenants and A2reements. The parties covenant and agree as follows:



 

7.1 Conduct of the Metwood Virginia Business. From the date hereof through the
Closing .Date, MTWD shall conduct the business of Metwood Virginia in the same
manner and consistenc with past practice. Without the prior written consent of
Cahas, MTWD shall make no changes in or to the Metwood Virginia business
operations.

 

7.2 Litioation. From the date hereof through the Closing Date, MTWD shall
promptly notify Cahas of any investigations of Metwood Virginia or any lawsuits,
claims or proceedings which after the date hereof are commenced or, to the
knowiedge of MTWD, threatened in writing against MTWDn or against any officer,
director, employee, consultant, agent, stockholder or other representative, of
MTWD, arising out of or relating to the affairs or conduct of the Business of
MTWD.

 

7.3 Continued Effectiveness of Re resentations and Watxanties of MTWD. From the
date hereof through the Closing Date, MTWD shall assure that the representations
and warranties contained in Lhis Agreement shall continue co be true and correct
on and as of the Closing Date as if made on and as of the Closing Date. and it
shall promptly give Cahas notice of any event, condition or circumstance
occurring from the date hereof through the Closing Date which would constitute a
violation or breaCh of this Agreement.

 



8.Conditions Precedent to the obligations of Cahas. The obligations of Cahas to
complete the Closing are subject to the fillfillment on or prior to the Closing
Date of the töllowing conditions, any one or more of which may be waived by it.



 

8.1 Representations and Covenants. The representations and warranties of MTWD
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date. MTWD shall have performed and complied with all covenants or
agreements required by this Agreement to be performed or complied with by

 



 3

  



 

MTWD on the Closing Date.

 

8.2 No Material Adverse Change. Since December 21, 2018, there shall have been
no material adverse change in Metwood Virginia or the operations or financial
condition of Metwood Virginia taken as a whole, and MTWD shall not know of any
such change which is pending or contemplated, nor shall there have been any
damage, destruction or loss materially adversely affecting Metwood Virginia or
its operations or financial condition taken as a whole.

 

8.3 Litioation. No action, suit or proceeding shall have been instituted by any
governmental or regulatory body before any court or governmental or regulatory
body to restrain, modify or prevent the carrying out of the transactions
contemplated hereby or which has or may have a material adverse effect on
Metwood Virginia or its operations or financial condition.

 



9.Conditions Precedent to the Oblioation of MTWD. The obligation of MTWD to
complete the Closing and transactions contemplated herein are subject to Cahas
having performed and complied with all covenants and agreements required by this
Agreement to be performed or complied with by Cahas on the Closing.

 

 

10.Survivai of Representations and Warranties of MTWD. Notwithstanding any right
of Cahas fully to investigate the affairs MTWD and Metwood Virginia, Cahas has
the right to rely fully upon the representations, warranties, covenants and
agreements of MTWD contained in this Agreement or in any document delivered to
it by MTWD or any of its representatives in connection with the transactions
contemplated by this Agreement. All representations, warranties, covenants and
agreements contained in this Agreement shall survive the execution and delivery
hereof and the Closing hereunder, and all such representations, warranties,
covenants and agreements shall thereafter terminate and expire with respect to
any theretofore unasserted claim one (l) years following the Closing Date (and
no claim for indemnification shall thereafter be made arising from any breaches
of any such representations, warranties. covenants and agreements),

 

 

11.Indemnification.



 

1 1.1 Indemnification by MTWD. MTWD shall indemnify, defend and hold harmless
Cahas. its officers, directors, members, managers, agents, servants and
employees, from and against any and all claims, threats, liabilities, suits,
actions, proceedings, demands, damages, losses, costs and expenses of every kind
and nature arising out of, resulting from, or in connection with any
misrepresentation or breach by MTWD of any representation or warranty contained
in this Agreement.

 

11.2 Indemnification by Cahas. Cahas shall indemnify, defend anci hoid harmless
MTWD, its officers. directorst members, managers, agents, servants and
[mtwd_ex101img6.jpg] from and against any and all claims, threats, liabilities,
suits, actions, proceedings, demands, damages, losses, costs and expenses of
every kind and nature arising out of, resulting from, or in connection with any
misrepresentation or breach by Cahas of any representation or warranty contained
in this Agreement.

 



 4

  



 



12.Miscellaneous.



 

12.1 Survival of Representations. Warranties and Agreements. All of the
representations, warranties, covenants, promises and agreements of the parties
contained in this Agreement (or in any document delivered or to be delivered
pursuant to this Agreement or in connection with the Closing) shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

12.2 Entire Agreement. This Agreement constitutes the full, entire and
integrated agreement between the panies hereto with respect to tire subject
matter hereof, and supersedes all prior negotiations, correspondence,
understandings and agreements among the parties hereto respecting the subject
matter hereof.

 

12.3 Assignabilitv. This Agreement and MTWD’s rights and obligations hereunder
may not be assigned by MTWD. Cahas may assign this Agreement and its rights,
together with its obligations hereunder, to any affiliate of Cahas, without the
requirement of the approval of MTWD.

 

12.4 Severability. Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.

 

12.5 Amendment: Waiver. No provision of this Agreement may be amended, waived or
otherwise modified without the prior written consent of all the parties hereto.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representation, warranty, covenant or
agreement herein contained. The waiver by any party hereto of a breach of any
provision or condition contained in this Agreement shall not operate or be
construed as a waiver of any subsequent breach or of any other conditions
hereof.

 

12.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and ali of which together shall
be deemed to be one and the same Agreement.

 

12.7 Applicable Law. This Agreement is made and entered into and shall be
govemed by and construed in accordance with the laws of the Commonwealth of
Virginia.

 

12.8 Further Assurances. MTWD agrees to execute and deliver, after the date
hereof, without additional consideration, such further assurances, instruments
and documents, and 10 lake such further actions, as Cahas may request in order
to fulfill the intent of this Agreenlent and the transactions contemplated
hereby.

 



 5

  



 

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Agreement
on the date first above written.

 



 Cahas Mountain Properties LLC   [mtwd_ex101img8.jpg]

 

By: Robert M. Callahan   Its: Managing Partner 

 

 

 

 

Meiwood Inc. MTWD

 

  

By: Shawn A Callahan

 

 

Its: President / CFO

 

 

 [mtwd_ex101img9.jpg]

 



 

 

6